
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4842
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 21, 2010
			Received; read twice and referred to the
			  Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To authorize appropriations for the
		  Directorate of Science and Technology of the Department of Homeland Security
		  for fiscal years 2011 and 2012, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Science and
			 Technology Authorization Act of 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. References.
				Title I—Authorization of Appropriations
				Sec. 101. Authorization of appropriations.
				Title II—Management and Administration
				Sec. 201. Research prioritization and requirements;
				professional development; milestones and feedback.
				Sec. 202. Testing, evaluation, and standards.
				Sec. 203. External review.
				Sec. 204. Office of Public-Private Partnerships.
				Title III—Reports
				Sec. 301. Directorate of Science and Technology strategic
				plan.
				Sec. 302. Report on technology requirements.
				Sec. 303. Report on venture capital organization.
				Title IV—Directorate of Science and Technology
				Programs
				Sec. 401. Limitations on research.
				Sec. 402. University-based centers.
				Sec. 403. Review of university-based centers.
				Sec. 404. Cybersecurity research and development.
				Sec. 405. National Research Council study of cybersecurity
				incentives.
				Sec. 406. Research on cyber compromise of
				infrastructure.
				Sec. 407. Dual-use terrorist risks from synthetic
				genomics.
				Sec. 408. Underwater tunnel security demonstration
				project.
				Sec. 409. Threats research and development.
				Sec. 410. Maritime domain awareness and maritime security
				technology test, evaluation, and transition capabilities.
				Sec. 411. Rapid biological threat detection and
				identification.
				Sec. 412. Educating the public about radiological
				threats.
				Sec. 413. Rural resilience initiative.
				Sec. 414. Sense of Congress regarding the need for
				interoperability standards for Internet protocol video surveillance
				technology.
				Sec. 415. Homeland Security Science and Technology Fellows
				Program.
				Sec. 416. Biological threat agent assay
				equivalency.
				Sec. 417. Study of feasibility and benefit of expanding or
				establishing program to create a new cybersecurity capacity building track at
				certain institutions of higher education.
				Sec. 418. Sense of Congress regarding centers of
				excellence.
				Sec. 419. Assessment, research, testing, and evaluation of
				technologies to mitigate the threat of small vessel attack.
				Sec. 420. Research and development projects.
				Sec. 421. National Urban Security Technology
				Laboratory.
				Sec. 422. Homeland security science and technology advisory
				committee.
				Title V—Domestic Nuclear Detection Office
				Sec. 501. Authorization of appropriations.
				Sec. 502. Domestic Nuclear Detection Office
				oversight.
				Sec. 503. Strategic plan and funding allocations for global
				nuclear detection architecture.
				Sec. 504. Radiation portal monitor alternatives.
				Sec. 505. Authorization of Securing the Cities
				Initiative.
				Title VI—Clarifying Amendments
				Sec. 601. Federally funded research and development
				centers.
				Sec. 602. Elimination of Homeland Security
				Institute.
				Sec. 603. GAO study of the implementation of the statutory
				relationship between the Department and the Department of Energy national
				laboratories.
				Sec. 604. Technical changes.
				Title VII—Commission on the Protection of Critical Electric and
				Electronic Infrastructures
				Sec. 701. Commission on the Protection of Critical Electric and
				Electronic Infrastructures.
				Title VIII—Border Security Technology Innovation
				Sec. 801. Ensuring research activities of the Department of
				Homeland Security include appropriate concepts of operation.
				Sec. 802. Report on basic research needs for border and
				maritime security.
				Sec. 803. Incorporating unmanned aerial vehicles into border
				and maritime airspace.
				Sec. 804. Establishing a research program in tunnel
				detection.
				Sec. 805. Research in document security and authentication
				technologies.
				Sec. 806. Study on global positioning system
				technologies.
				Sec. 807. Study of mobile biometric technologies at the
				border.
				Sec. 808. Authorization of appropriations.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeeThe
			 term appropriate congressional committee means the Committee on
			 Homeland Security and the Committee on Science and Technology of the House of
			 Representatives and any committee of the House of Representatives or the Senate
			 having legislative jurisdiction under the rules of the House of Representatives
			 or Senate, respectively, over the matter concerned.
			(2)DepartmentThe
			 term Department means the Department of Homeland Security.
			(3)DirectorateThe
			 term Directorate means the Directorate of Science and Technology
			 of the Department.
			(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(5)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Science and Technology of the Department.
			4.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the reference shall be considered to
			 be made to a provision of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.).
		IAuthorization of
			 Appropriations
			101.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Under Secretary $1,121,664,000 for fiscal
			 year 2011 and $1,155,313,920 for fiscal year 2012 for the necessary expenses of
			 the Directorate.
			IIManagement and
			 Administration
			201.Research
			 prioritization and requirements; professional development; milestones and
			 feedback
				(a)In
			 generalTitle III
			 (6 U.S.C. 181 et
			 seq.) is amended by adding at the end the following new
			 sections:
					
						318.Research
				prioritization and requirements
							(a)RequirementsThe
				Secretary shall—
								(1)by not later than 180 days after the date
				of enactment of this section, establish requirements for how basic and applied
				homeland security research shall be identified, prioritized, funded, tasked,
				and evaluated by the Directorate of Science and Technology, including the roles
				and responsibilities of the Under Secretary for Science and Technology, the
				Under Secretary for Policy, the Under Secretary for Management, the Director of
				the Office of Risk Management and Analysis, the Director of the Domestic
				Nuclear Detection Office, and the heads of operational components of the
				Department; and
								(2)to the greatest
				extent possible, seek to publicize the requirements for the purpose of
				informing the Federal, State, and local governments, first responders, and the
				private sector.
								(b)ContentsIn
				the requirements, the Secretary shall—
								(1)identify the Directorate of Science and
				Technology’s customers within and outside of the Department;
								(2)describe the risk formula and risk
				assessment tools, including the risk assessment required under subsection
				(e)(1) that the Department considers to identify, prioritize, and fund homeland
				security research projects;
								(3)describe the
				considerations to be used by the Directorate to task projects to research
				entities, including the national laboratories, federally funded research and
				development centers, and university-based centers;
								(4)describe the protocols to be used to assess
				off-the-shelf technology to determine if an identified homeland security
				capability gap can be addressed through the acquisition process instead of
				commencing research and development of technology to address that capability
				gap;
								(5)describe the
				processes to be used by the Directorate to strengthen first responder
				participation in identifying and prioritizing homeland security technological
				gaps, including by—
									(A)soliciting feedback from appropriate
				national associations and advisory groups representing the first responder
				community and first responders within the components of the Department;
				and
									(B)establishing and promoting a publicly
				accessible portal to allow the first responder community to help the
				Directorate develop homeland security research and development goals;
									(6)describe a mechanism to publicize the
				Department’s funded and unfunded homeland security technology priorities;
				and
								(7)include such other
				requirements, policies, and practices as the Secretary considers
				necessary.
								(c)Activities in
				support of the research prioritization and requirementsNot later
				than one year after the date of the issuance of the requirements, the Secretary
				shall—
								(1)carry out the requirements of subsection
				(a);
								(2)establish, through the Under Secretary for
				Science and Technology and Under Secretary for Management, a mandatory
				workforce program for the Directorate’s customers in the Department to better
				identify and prioritize homeland security capability gaps that may be addressed
				by a technological solution based on the assessment required under section
				319(a)(2);
								(3)establish a system to collect feedback from
				customers of the Directorate on the performance of the Directorate; and
								(4)any other
				activities that the Secretary considers to be necessary to implement the
				requirements.
								(d)Biannual updates
				on implementationOne hundred and eighty days after the date of
				enactment of this section, and on a biannually basis thereafter, the Inspector
				General of the Department shall submit a biannually update to the appropriate
				congressional committees on the status of implementation of the research
				prioritization and requirements and activities in support of such
				requirements.
							(e)Risk
				assessmentThe Secretary shall—
								(1)submit to the
				appropriate congressional committees by not later than one year after the date
				of enactment of this subsection and annually thereafter—
									(A)a national-level
				risk assessment carried out by the Secretary, describing and prioritizing the
				greatest risks to the homeland, that includes vulnerability studies, asset
				values (including asset values for intangible assets), estimated rates of
				occurrence, countermeasures employed, loss expectancy, cost/benefit analyses,
				and other practices generally associated with producing a comprehensive risk
				assessment;
									(B)an analysis of the
				Directorate’s approach to mitigating the homeland security risks identified
				under subparagraph (A) through basic and applied research, development,
				demonstration, testing, and evaluation activities, as appropriate;
									(C)an analysis, based
				on statistics and metrics, of the effectiveness of the Directorate in reducing
				the homeland security risks identified under subparagraph (A) through the
				deployment of homeland security technologies researched or developed by the
				Directorate, as appropriate;
									(D)a description of how the analysis required
				under subparagraph (A) shall be used to inform, guide, and prioritize the
				Department’s homeland security research and development activities, including
				recommendations for how the Directorate should modify or amend its existing
				research and development activities, including for purposes of reducing the
				risks to the homeland identified under subparagraph (A); and
									(E)a description of
				input from other relevant Federal, State, or local agencies and relevant
				private sector entities in conducting the risk assessment required by
				subparagraph (A); and
									(2)conduct research
				and development on ways to most effectively communicate information regarding
				the risks identified under paragraph (1)(A) to the media as well as directly to
				the public, both on an ongoing basis and during a terrorist attack or other
				incident.
								(f)Report on HSARPA
				activities
								(1)In
				generalConsistent with the Federal Acquisition Regulation and
				any other relevant Federal requirements, not later than 60 days after the date
				of enactment of this subsection and annually thereafter, the Secretary shall
				submit a report to the appropriate congressional committees containing the
				research, development, testing, evaluation, prototyping, and deployment
				activities undertaken by the Homeland Security Advanced Research Projects
				Agency during the previous fiscal year, including funds expended for such
				activities in the previous fiscal year.
								(2)ContentsFor
				each activity undertaken, the report shall—
									(A)describe, as
				appropriate, the corresponding risk identified in subsection (e)(1)(A) that
				supports the decision to undertake that activity; and
									(B)describe any
				efforts made to transition that activity into a Federal, State, or local
				acquisition program.
									(3)Additional
				activitiesThe Secretary shall include in each report a
				description of each proposal that was reviewed in the period covered by the
				report by the Director of the Homeland Security Advanced Research Projects
				Agency under section 313(d)(3), including a statement of whether the proposal
				received a grant, cooperative agreement, or contract from the Director.
								319.Professional
				development
							(a)Reporting
				requirementSixty days before establishing the mandatory
				workforce program as required by section 318(c)(2), the Secretary shall report
				to the appropriate congressional committees on the following:
								(1)A description of
				how homeland security technological requirements are developed by the
				Directorate of Science and Technology’s customers within the Department.
								(2)A description of
				the training that should be provided to the Directorate’s customers in the
				Department under the mandatory workforce program to allow them to identify,
				express, and prioritize homeland security capability gaps.
								(3)A plan for how the Directorate, in
				coordination with the Domestic Nuclear Detection Office and other Department
				components, can enhance and improve technology requirements development and the
				technology acquisition process, to accelerate the delivery of effective,
				suitable technologies that meet performance requirements and appropriately
				address an identified homeland security capability gap.
								(4)An assessment of
				whether Congress should authorize, in addition to the program required under
				section 318(c)(2), a training program for Department employees to be trained in
				requirements writing and acquisition, that—
									(A)is prepared in
				consultation with the Department of Veterans Affairs Acquisition Academy and
				the Defense Acquisition University; and
									(B)if the Secretary
				determines that such additional training should be authorized by Congress,
				includes specification about—
										(i)the type, skill
				set, and job series of Department employees who would benefit from such
				training, including an estimate of the number of such employees;
										(ii)a
				suggested curriculum for the training;
										(iii)the type and
				skill set of educators who could most effectively teach those skills;
										(iv)the length and
				duration of the training;
										(v)the advantages and
				disadvantages of training employees in a live classroom, or virtual classroom,
				or both;
										(vi)cost estimates
				for the training; and
										(vii)the role of the
				Directorate in supporting the training.
										(b)Use of research
				and development centerThe
				Secretary is encouraged to use a federally funded research and development
				center to assist the Secretary in carrying out the requirements of this
				section.
							320.Customer
				feedbackIn establishing a
				system to collect feedback under section 318(c)(3), the Secretary shall—
							(1)create a formal
				process for collecting feedback from customers on the effectiveness of the
				technology or services delivered by Directorate of Science and Technology,
				including through randomized sampling, focus groups, and other methods as
				appropriate;
							(2)develop metrics
				for measuring customer satisfaction and the usefulness of any technology or
				service provided by the Directorate; and
							(3)establish standards and performance
				measures to be met by the Directorate in order to provide high-quality customer
				service.
							321.Research
				progress
							(a)In
				generalThe Secretary shall
				establish a system to monitor the progress of Directorate for Science and
				Technology research, development, testing, and evaluation activities, including
				the establishment of initial and subsequent research milestones.
							(b)SystemThe system established under subsection (a)
				shall—
								(1)identify and
				monitor the progress toward research milestones;
								(2)allow the
				Directorate to provide regular reports to its customers regarding the status
				and progress of research efforts of the Directorate;
								(3)allow the Secretary to evaluate how a
				technology or service produced as a result of the Directorate’s programs has
				affected homeland security capability gaps; and
								(4)allow the
				Secretary to report the number of products and services developed by the
				Directorate that have been transitioned into acquisition programs.
								(c)GuidanceThe
				Under Secretary for Science and Technology shall publicize and implement
				guidance on setting valid initial and subsequent research milestones for
				homeland security research funded by the Directorate.
							322.Report
							(a)In
				generalThe Under Secretary
				shall submit a report to the appropriate congressional committees—
								(1)by not later than
				one year after the date of enactment of sections 320 and 321 identifying what
				actions have been taken to carry out the requirements of these sections;
				and
								(2)annually
				thereafter describing—
									(A)research
				milestones for each large project with a Federal cost share greater than
				$80,000,000 that have been successfully met and missed, including for each
				missed milestone, an explanation of why the milestone was missed; and
									(B)customer feedback collected and the success
				of the Directorate in meeting the customer service performance measures and
				standards, including an evaluation of the effectiveness of the technology or
				services delivered by the
				Directorate.
									.
				(b)Clerical
			 amendmentsThe table of contents in section 1(b) is amended in
			 the items relating to subtitle D of title II—
					(1)in the item
			 relating to the heading for the subtitle, by striking Office
			 of;
					(2)in the item
			 relating to section 231, by striking office and inserting
			 Office of Science and Technology; and
					(3)by adding at the
			 end the following new items:
						
								Sec. 318. Research prioritization and requirements.
								Sec. 319. Professional development.
								Sec. 320. Customer feedback.
								Sec. 321. Research progress.
								Sec. 322. Report.
						
					202.Testing, evaluation,
			 and standardsSection 308
			 (6 U.S.C.
			 188) is amended by adding at the end of the following new
			 subsection:
				
					(d)Test,
				evaluation, and standards division
						(1)EstablishmentThere
				is established in the Directorate of Science and Technology a Test, Evaluation,
				and Standards Division.
						(2)DirectorThe
				Test, Evaluation, and Standards Division shall be headed by a Director of Test,
				Evaluation, and Standards, who shall be appointed by the Secretary and report
				to the Under Secretary for Science and Technology.
						(3)Responsibilities,
				authorities, and functionsThe Director of Test, Evaluation, and
				Standards—
							(A)is the principal
				adviser to the Secretary, the Under Secretary of Management, and the Under
				Secretary for Science and Technology on all test and evaluation or standards
				activities in the Department; and
							(B)shall—
								(i)prescribe test and evaluation policies for
				the Department, which shall include policies to ensure that operational testing
				is done at facilities that already have relevant and appropriate safety and
				material certifications to the extent such facilities are available;
								(ii)oversee and
				ensure that adequate test and evaluation activities are planned and conducted
				by or on behalf of components of the Department in major acquisition programs
				of the Department, as designated by the Secretary, based on risk, acquisition
				level, novelty, complexity, and size of the acquisition program, or as
				otherwise established in statute;
								(iii)review major
				acquisition program test reports and test data to assess the adequacy of test
				and evaluation activities conducted by or on behalf of components of the
				Department; and
								(iv)review available
				test and evaluation infrastructure to determine whether the Department has
				adequate resources to carry out its testing and evaluation responsibilities, as
				established under this title.
								(4)Deputy director
				of operational test and evaluationWithin the Division there
				shall be a Deputy Director of Operational Test and Evaluation, who—
							(A)is the principal
				operational test and evaluation official for the Department; and
							(B)shall—
								(i)monitor and review
				the operational testing and evaluation activities conducted by or on behalf of
				components of the Department in major acquisition programs of the Department,
				as designated by the Secretary, based on risk, acquisition level, novelty,
				complexity, and size of the acquisition program, or as otherwise established in
				statute;
								(ii)provide the
				Department with assessments of the adequacy of testing and evaluation
				activities conducted in support of major acquisitions programs; and
								(iii)have prompt and
				full access to test and evaluation documents, data, and test results of the
				Department that the Deputy Director considers necessary to review in order to
				carry out the duties of the Deputy Director under this section.
								(5)Standards
				executiveWithin this Division, there shall be a Standards
				Executive as described in Office of Management and Budget Circular A–119. The
				Standards Executive shall—
							(A)implement the
				Department’s standards policy as described in section 102(g); and
							(B)support the
				Department’s use of technical standards that are developed or adopted by
				voluntary consensus standards bodies in accordance with section 12(d) of the
				National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272
				note).
							(6)LimitationThe
				Division is not required to carry out operational testing.
						(7)Evaluation of
				Department of Defense technologiesThe Director of Test,
				Evaluation, and Standards may evaluate technologies currently in use or being
				developed by the Department of Defense to assess whether they can be leveraged
				to address homeland security capability
				gaps.
						.
			203.External
			 review
				(a)Responsibilities
			 and authorities of the under secretarySection 302
			 (6 U.S.C.
			 183) is amended by striking and after the
			 semicolon at the end of paragraph (13), by striking the period at the end of
			 paragraph (14) and inserting ; and, and by adding at the end the
			 following new paragraph:
					
						(15)developing and
				overseeing the administration of guidelines for periodic external review of
				research and development programs or activities, including through—
							(A)consultation with
				experts, including scientists and practitioners, about the research and
				development activities conducted by the Directorate of Science and Technology;
				and
							(B)ongoing
				independent, external review—
								(i)initially at the
				division level; or
								(ii)when divisions
				conduct multiple programs focused on significantly different subjects, at the
				program
				level.
								.
				(b)ReportThe
			 Secretary shall report to Congress not later than 60 days after the completion
			 of the first review under section 302(15)(B) of the Homeland Security Act of
			 2002, as amended by subsection (a) of this section on—
					(1)the findings of
			 the review; and
					(2)any future efforts
			 to ensure that the Department’s research programs or activities are subject to
			 external review, as appropriate.
					204.Office of
			 Public-Private Partnerships
				(a)EstablishmentSection
			 313 (6 U.S.C.
			 193) is amended to read as follows:
					
						313.Office of
				Public-Private Partnerships
							(a)Establishment of
				officeThere is established an Office of Public-Private
				Partnerships in the Directorate of Science and Technology.
							(b)DirectorThe
				Office shall be headed by a Director, who shall be appointed by the Secretary.
				The Director shall report to the Under Secretary for Science and
				Technology.
							(c)ResponsibilitiesThe
				Director, in coordination with the Private Sector Office of the Department,
				shall—
								(1)engage and initiate proactive outreach
				efforts and provide guidance on how to pursue proposals to develop or deploy
				homeland security technologies (including regarding Federal funding,
				regulation, or acquisition), including to persons associated with small
				businesses (as that term is defined in the Small Business Act (15 U.S.C. 631 et
				seq.));
								(2)coordinate with components of the
				Department to issue announcements seeking unique and innovative homeland
				security technologies to address homeland security capability gaps;
								(3)promote
				interaction between homeland security researchers and private sector companies
				in order to accelerate transition research or a prototype into a commercial
				product and streamline the handling of intellectual property; and
								(4)conduct technology
				research assessment and marketplace analysis for the purpose of identifying,
				leveraging, and integrating best-of-breed technologies and capabilities from
				industry, academia, and other Federal Government agencies, and disseminate
				research and findings to Federal, State, and local governments.
								(d)Rapid review
				division
								(1)EstablishmentThere
				is established the Rapid Review Division within the Office of Public-Private
				Partnerships.
								(2)Purpose and
				duties
									(A)In
				generalThe Division—
										(i)is
				responsible for maintaining a capability to perform business and technical
				reviews to assist in screening unsolicited homeland security technology
				proposals submitted to the Secretary; and
										(ii)shall assess the
				feasibility, scientific and technical merits, and estimated cost of such
				proposals.
										(B)Specific
				dutiesIn carrying out those duties, the Division shall—
										(i)maintain awareness of the technological
				requirements of the Directorate’s customers;
										(ii)establish and publicize accessible,
				streamlined procedures allowing a participant to have their technology assessed
				by the Division;
										(iii)make knowledgeable assessments of a
				participant’s technology after receiving a business plan, a technology
				proposal, and a list of corporate officers, directors, and employees with
				technical knowledge of the proposal, within 60 days after such a
				submission;
										(iv)review proposals
				submitted by components of the Department to the Division, subject to
				subsection (e); and
										(v)in
				reviewing proposals submitted to the Secretary, give priority to any proposal
				submitted by a small business concern as defined under section 3 of the Small
				Business Act (15
				U.S.C. 632).
										(3)CoordinationThe Director shall submit for consideration
				promising homeland security technology research, development, testing, and
				evaluation proposals, along with any business and technical reviews, to the
				appropriate subcomponents of the Directorate and the appropriate operational
				components of the Department for consideration for support.
								(e)Limitation on
				consideration or evaluation of proposalsThe Office may not consider or evaluate
				homeland security technology proposals submitted in response to a solicitation
				for offers for a pending procurement or for a specific agency
				requirement.
							(f)Satellite
				officesThe Under Secretary,
				acting through the Director, may establish up to 3 satellite offices across the
				country to enhance the Department’s outreach efforts. The Secretary shall
				notify the appropriate congressional committees in writing within 30 days after
				establishing any satellite office.
							(g)PersonnelThe Secretary shall establish rules to
				prevent the Director or any other employee of the Office from acting on matters
				where a conflict of interest may
				exist.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 striking the item relating to such section and inserting the following:
					
						
							Sec. 313. Office of Public-Private
				Partnerships.
						
						.
				(c)Authorization of
			 AppropriationsOf the amount authorized by section 101, there is
			 authorized to be appropriated $30,000,000 for the Office of Public-Private
			 Partnerships for each of fiscal years 2011 and 2012.
				IIIReports
			301.Directorate of
			 Science and Technology strategic plan
				(a)In
			 generalTitle III (6 U.S.C. 181 et seq.), as amended by
			 section 201, is further amended by adding at the end the following new
			 section:
					
						323.Strategic
				plan
							(a)Requirement for
				strategic planNot later than 1 year after the date of enactment
				of this section and every other year thereafter, the Under Secretary for
				Science and Technology shall prepare a strategic plan for the activities of the
				Directorate.
							(b)ContentsThe
				strategic plan required by subsection (a) shall be prepared in accordance with
				applicable Federal requirements, and shall include the following
				matters:
								(1)The long-term
				strategic goals of the Directorate.
								(2)Identification of
				the research programs of the Directorate that support achievement of those
				strategic goals.
								(3)The connection of the activities and
				programs of the Directorate to requirements or homeland security capability
				gaps identified by customers within the Department and outside of the
				Department, including the first responder community.
								(4)The role of the Department's risk analysis
				in the activities and programs of the Directorate.
								(5)A technology
				transition strategy for the programs of the Directorate.
								(6)A description of
				the policies of the Directorate on the management, organization, and personnel
				of the Directorate.
								(c)Submission of
				Plan to CongressThe Secretary shall submit to Congress any
				update to the strategic plan most recently prepared under subsection (a) at the
				same time that the President submits to Congress the budget for each
				even-numbered fiscal
				year.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b), as amended by
			 section 201, is further amended by adding at the end of the items relating to
			 title III the following new item:
					
						
							Sec. 323. Strategic
				plan.
						
						.
				302.Report on
			 technology requirementsSection 302 (6 U.S.C. 182) is amended by inserting
			 (a) In
			 general.— before the first sentence, and by adding at
			 the end the following new subsection:
				
					(b)Report on
				technology requirements
						(1)In
				generalWithin 90 days after
				the date of enactment, the Under Secretary shall, for each current project
				conducted by the Directorate and having a Federal cost share greater than
				$80,000,000, and on an ongoing basis thereafter for any new project conducted
				by the Directorate and having a Federal cost share greater than $80,000,000,
				provide to the appropriate congressional committees a description of—
							(A)the Department
				components and customers consulted during the development of the operational
				and technical requirements associated with the project; and
							(B)the extent to
				which the requirements incorporate the input of those components or
				customers.
							(2)Large
				projectsWithin 90 days after the date of enactment, the
				Secretary shall, for each current project conducted by a component of the
				Department besides the Directorate, and having a life-cycle cost greater than
				$1,000,000,000, and on an ongoing basis thereafter for any new project
				conducted by a component of the Department besides the Directorate, and having
				a life-cycle cost greater than $1,000,000,000, provide to the appropriate
				congressional committees detailed operational and technical requirements that
				are associated with the project.
						.
				
			303.Report on
			 venture capital organization
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall submit a report to
			 the appropriate congressional committees—
					(1)assessing the
			 current role of the venture capital community in funding advanced homeland
			 security technologies, including technologies proposed by small business
			 concerns as defined under section 3 of the Small Business Act (15 U.S.C. 632);
			 and
					(2)providing
			 recommendations about creating a nonprofit organization for the purposes of
			 delivering advanced homeland security technologies to the homeland security
			 community to further its missions.
					(b)ContentsThe
			 report shall include the following:
					(1)An assessment of
			 the current awareness and insight that the Department has regarding advanced
			 private sector homeland security innovation, and the Department’s ability to
			 quickly transition innovative products into acquisitions.
					(2)A
			 description of how the Department currently finds and works with emerging
			 companies, particularly firms that have never done business with the Federal
			 Government, small business concerns, small business concerns that are owned and
			 operated by women, small business concerns that are owned and operated by
			 veterans, and minority-owned and operated small business concerns.
					(3)An assessment and
			 analysis of the current role that venture capitalists play in the development
			 of homeland security technologies, including an assessment of how the venture
			 capital community could be leveraged to accelerate technology, foster
			 development, and introduce new technologies needed by the homeland security
			 community.
					(4)An assessment of
			 whether the Department could help nascent commercial technologies mature into
			 commercial-off-the-shelf products the homeland security community could
			 acquire.
					(5)An analysis of
			 whether the Central Intelligence Agency’s In-Q-Tel organization or the
			 Department of Defense’s OnPoint Technologies organization could serve as a
			 model for the development of homeland security technology at the
			 Department.
					(6)Recommendations of
			 the Secretary regarding how Congress could authorize the establishment of a
			 private, independent, not-for-profit organization to bridge the gap between the
			 technology needs of the homeland security community and new advances in
			 commercial technology, including specifics on potential funding levels,
			 activities for the organization, including the provision of technical
			 assistance, and whether to establish set-asides for small businesses that are
			 minority-owned and operated or located in socially and economically
			 disadvantaged areas.
					(c)Use of Research
			 and Development CenterThe Secretary is encouraged to use a
			 federally funded research and development center to produce the report under
			 this section.
				(d)Authorization of
			 appropriationsOf the amount authorized by section 101, there is
			 authorized to be appropriated $500,000 for the report under this
			 section.
				IVDirectorate of
			 Science and Technology Programs
			401.Limitations on
			 researchSection 302(a)(4), as
			 designated by section 302, is further amended by inserting after
			 extramural programs, the following: that, to the greatest
			 extent possible, addresses a prioritized risk to the homeland as identified by
			 a risk analysis under section 226(e) of this Act.
			402.University-based
			 centers
				(a)Authorization of
			 appropriationsOf the amount
			 authorized by section 101, there is authorized to be appropriated $40,000,000
			 for fiscal year 2011 and $41,200,000 for fiscal year 2012 to the Secretary to
			 carry out the university-based centers program of the Department.
				(b)Criteria for
			 designationSection
			 308(b)(2)(B)(iii) (6
			 U.S.C. 188(b)(2)(B)(iii)) is amended by inserting before the
			 period at the end the following: , including medical readiness training
			 and research, and community resiliency for public health and healthcare
			 critical infrastructure.
				(c)Explosive
			 countermeasures or detectionSection 308(b)(2)(B)(iv)
			 (6 U.S.C.
			 188(b)(2)(B)(iv)) is amended by striking and
			 nuclear and inserting nuclear, and explosive.
				403.Review of
			 university-based centers
				(a)GAO study of
			 university-Based centersNot
			 later than 120 days after the date of enactment of this Act, the Comptroller
			 General of the United States shall initiate a study to assess the
			 university-based centers for homeland security program authorized by section
			 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)), and provide
			 recommendations to the appropriate congressional committees for appropriate
			 improvements.
				(b)Subject
			 mattersThe study under subsection (a) shall include the
			 following:
					(1)A
			 review of the Department’s efforts to identify key areas of study needed to
			 support the homeland security mission, and criteria that the Department
			 utilized to determine those key areas for which the Department should maintain,
			 establish, or eliminate university-based centers.
					(2)A review of the method by which
			 university-based centers, federally funded research and development centers,
			 and Department of Energy national laboratories receive tasking from the
			 Department, including a review of how university-based research is identified,
			 prioritized, and funded.
					(3)A
			 review of selection criteria for designating university-based centers and a
			 weighting of such criteria.
					(4)An examination of
			 best practices from other agencies efforts to organize and use university-based
			 research to support their missions.
					(5)A review of the Department’s criteria and
			 metrics to measure demonstrable progress achieved by university-based centers
			 in fulfilling Department taskings, and mechanisms for delivering and
			 disseminating the research results of designated university-based centers
			 within the Department and to other Federal, State, and local agencies.
					(6)An examination of
			 the means by which academic institutions that are not designated or associated
			 with the designated university-based centers can optimally contribute to the
			 research mission of the Directorate.
					(7)An assessment of
			 the interrelationship between the different university-based centers.
					(8)A
			 review of any other essential elements of the programs determined in the
			 conduct of the study.
					(c)Moratorium on
			 new university-Based centersThe Secretary may not designate any
			 new university-based centers to research new areas in homeland security prior
			 to the completion of the Comptroller General’s review.
				404.Cybersecurity
			 research and development
				(a)In
			 generalThe Under Secretary shall support research, development,
			 testing, evaluation, and transition of cybersecurity technology, including
			 fundamental, long-term research to improve the ability of the United States to
			 prevent, protect against, detect, respond to, and recover from acts of
			 terrorism and cyber attacks, with an emphasis on research and development
			 relevant to large-scale, high-impact attacks.
				(b)ActivitiesThe
			 research and development supported under subsection (a) shall include work
			 to—
					(1)advance the
			 development and accelerate the deployment of more secure versions of
			 fundamental Internet protocols and architectures, including for the domain name
			 system and routing protocols;
					(2)improve and create
			 technologies for detecting attacks or intrusions, including real-time
			 monitoring and real-time analytic technologies;
					(3)improve and create
			 mitigation and recovery methodologies, including techniques and policies for
			 real-time containment of attacks, and development of resilient networks and
			 systems that degrade gracefully;
					(4)develop and
			 support infrastructure and tools to support cybersecurity research and
			 development efforts, including modeling, testbeds, and data sets for assessment
			 of new cybersecurity technologies;
					(5)assist the
			 development and support of technologies to reduce vulnerabilities in process
			 control systems;
					(6)develop and
			 support cyber forensics and attack attribution; and
					(7)test, evaluate,
			 and facilitate the transfer of technologies associated with the engineering of
			 less vulnerable software and securing the information technology software
			 development lifecycle.
					(c)CoordinationIn
			 carrying out this section, the Under Secretary shall coordinate activities
			 with—
					(1)the Under
			 Secretary for National Protection and Programs; and
					(2)the heads of other
			 relevant Federal departments and agencies, including the National Science
			 Foundation, the Defense Advanced Research Projects Agency, the Information
			 Assurance Directorate of the National Security Agency, the National Institute
			 of Standards and Technology, the Department of Commerce, and other appropriate
			 working groups established by the President to identify unmet needs and
			 cooperatively support activities, as appropriate.
					(d)Authorization of
			 Cybersecurity Preparedness Consortium and Training Center
					(1)Cybersecurity
			 Preparedness ConsortiumSubtitle C of title II of the Homeland
			 Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by
			 adding at the end the following new section:
						
							226.Cybersecurity
				Preparedness Consortium
								(a)In
				GeneralTo assist the
				Secretary in carrying out the requirements of section 404(a) of the Homeland
				Security Science and Technology Authorization Act of 2010, the Secretary may
				establish a consortium to be known as the Cybersecurity Preparedness
				Consortium.
								(b)FunctionsThe
				Consortium shall—
									(1)provide training
				to State and local first responders and officials specifically for preparing
				and responding to cybersecurity attacks;
									(2)develop and update
				a curriculum and training model for State and local first responders and
				officials;
									(3)provide technical
				assistance services to build and sustain capabilities in support of
				cybersecurity preparedness and response;
									(4)conduct
				cybersecurity training and simulation exercises to defend from and respond to
				cyber attacks; and
									(5)coordinate all
				cybersecurity preparedness training activities conducted by the
				Department.
									(c)MembersThe
				Consortium shall consist of academic, nonprofit, and government partners
				that—
									(1)have demonstrated
				expertise in developing and delivering cybersecurity training in support of
				homeland security;
									(2)have demonstrated
				ability to utilize existing courses and expertise developed by the
				Department;
									(3)have demonstrated
				ability to coordinate with the National Domestic Preparedness Consortium and
				other training programs within the Department; and
									(4)include at least 3
				academic institutions that are any combination of historically Black colleges
				and universities, Hispanic-serving institutions, or tribal colleges and
				universities, that fulfill the criteria of paragraphs (1), (2) and (3) of this
				subsection.
									(d)DefinitionsIn
				this section:
									(1)Historically
				black college or universityThe term historically Black
				college or university has the meaning given the term part B
				institution in section 322(2) of the Higher Education Act of 1965
				(20 U.S.C.
				1061(2)).
									(2)Hispanic-serving
				institutionThe term Hispanic-serving institution
				has the meaning given that term in section 502 of the Higher Education Act of
				1965 (20 U.S.C.
				1101(a)).
									(3)Tribal college
				or universityThe term tribal college or
				university has the meaning given that term in section 316(b) of the
				Higher Education Act of 1965 (20 U.S.C.
				1059c(b)).
									.
					(2)Clerical
			 AmendmentSection 1(b) of such Act is further amended by adding
			 at the end of the items relating to such subtitle the following new
			 item:
						
							
								Sec. 226. Cybersecurity Preparedness
				Consortium.
							
							.
					(3)Cybersecurity
			 Training CenterSubtitle C of title II of the Homeland Security
			 Act of 2002 (6 U.S.C.
			 121 et seq.) is further amended by adding at the end the
			 following new section:
						
							227.Cybersecurity
				Training CenterThe Secretary
				may establish where appropriate a Cybersecurity Training Center to provide
				training courses and other resources for State and local first responders and
				officials to improve preparedness and response
				capabilities.
							.
					(4)Clerical
			 AmendmentSection 1(b) of such Act is further amended by adding
			 at the end of the items relating to such subtitle the following new
			 item:
						
							
								Sec. 227. Cybersecurity Training Center.
				
							
							.
					(e)Authorization of
			 appropriationsOf the amount authorized by section 101, there is
			 authorized to be appropriated $75,000,000 to the Department for each of fiscal
			 years 2011 and 2012 for the cybersecurity research and development activities
			 of the Directorate to prevent, detect, and respond to acts of terrorism and
			 other large-scale disruptions to information infrastructure.
				405.National
			 Research Council study of cybersecurity incentives
				(a)StudyNot later than 90 days after the date of
			 enactment of this Act, the Under Secretary and the Under Secretary for National
			 Protection and Programs of the Department shall seek to enter into an agreement
			 with the National Research Council of the National Academy of Sciences to
			 conduct a study to assess methods that might be used to promote market
			 mechanisms that further cybersecurity and make recommendations for appropriate
			 improvements thereto.
				(b)Subject
			 mattersThe study required under subsection (a) shall include the
			 following:
					(1)Liability that subjects software and system
			 vendors and system operators to potential damages for system breaches.
					(2)Mandated reporting of security breaches
			 that could threaten critical functions, including provision of electricity and
			 resiliency of the financial sector.
					(3)Regulation that
			 under threat of civil penalty, imposes best practices on system operators of
			 critical infrastructure.
					(4)Certification from
			 standards bodies about conformance to relevant cybersecurity standards that can
			 be used as a marketplace differentiation.
					(5)Accounting
			 practices that require companies to report their cybersecurity practices and
			 postures and the results of independently conducted red team simulated attacks
			 or exercises.
					(6)Cybersecurity risk
			 insurance, including analysis of the current marketplace and recommendations to
			 promote cybersecurity insurance.
					(c)Submission to
			 CongressNot later than two
			 years after the date of enactment of this Act, the Secretary shall submit to
			 the appropriate congressional committees the results of the study required
			 under subsection (a), together with any recommendations of the Secretary
			 related thereto.
				(d)Authorization of
			 appropriationsOf the amount authorized by section 101, there is
			 authorized to be appropriated $500,000 to the Department for fiscal year 2011
			 to carry out this section.
				406.Research on
			 cyber compromise of infrastructure
				(a)In
			 generalPursuant to section
			 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) and in furtherance of
			 domestic preparedness for and collective response to a cyber attack by a
			 terrorist or other person, the Secretary, working with the heads of other
			 national security and intelligence agencies, shall periodically conduct
			 research to determine if the security of federally owned programmable
			 electronic devices and communication networks, including hardware, software,
			 and data, essential to the reliable operation of critical electric
			 infrastructure has been compromised.
				(b)Scope of
			 researchThe scope of the
			 research required under subsection (a) shall include the following:
					(1)The extent of any
			 compromise.
					(2)An identification
			 of any attackers, including any affiliations with terrorists, terrorist
			 organizations, state entities, and non-state entities.
					(3)The method of
			 penetration.
					(4)Ramifications of
			 any such compromise on future operations of critical electric
			 infrastructure.
					(5)Secondary
			 ramifications of any such compromise on other critical infrastructure sectors
			 and the functioning of civil society.
					(6)Ramifications of
			 any such compromise on national security, including war fighting
			 capability.
					(7)Recommended
			 mitigation activities.
					(c)ReportNot later than 30 days after the date a
			 determination has been made under subsection (a), the Secretary shall submit to
			 the appropriate congressional committees a report on the findings of such
			 determination. The report may contain a classified annex if the Secretary
			 determines it to be appropriate.
				407.Dual-use
			 terrorist risks from synthetic genomics
				(a)Sense of
			 congressIt is the sense of
			 Congress that the field of synthetic genomics has the potential to facilitate
			 enormous gains in fundamental discovery and biotechnological applications, but
			 it also has inherent dual-use homeland security risks that must be
			 managed.
				(b)RequirementThe
			 Under Secretary shall examine and report to the appropriate congressional
			 committees by not later than one year after the date of enactment of this Act
			 on the homeland security implications of the dual-use nature of synthetic
			 genomics and, if the Under Secretary determines that such research is
			 appropriate, may conduct research in that area, including—
					(1)determining the current capability of
			 synthetic nucleic acid providers to effectively differentiate a legitimate
			 customer from a potential terrorist or other malicious actor;
					(2)determining the current capability of
			 synthetic nucleic acid providers to effectively screen orders for sequences of
			 homeland security concern; and
					(3)making
			 recommendations regarding screening software, protocols, and other remaining
			 capability gaps uncovered by the study.
					408.Underwater
			 tunnel security demonstration project
				(a)In
			 generalThe Under Secretary,
			 in consultation with the Assistant Secretary of the Transportation Security
			 Administration, shall conduct a demonstration project to test and assess the
			 feasibility and effectiveness of certain technologies to enhance the security
			 of underwater public transportation tunnels against terrorist attacks involving
			 the use of improvised explosive devices.
				(b)Inflatable
			 plugsAt least one of the
			 technologies tested under subsection (a) shall be inflatable plugs that may be
			 rapidly deployed to prevent flooding of an underwater public transportation
			 tunnel.
				(c)ReportNot
			 later than 180 days after the completion of the demonstration project under
			 subsection (a), the Under Secretary shall submit to the appropriate
			 congressional committees a report on the results of the demonstration
			 project.
				409.Threats
			 research and development
				(a)In
			 generalThe Under Secretary, in carrying out responsibilities
			 under section 302 of the Homeland Security Act of 2002 (6 U.S.C. 182), may
			 support research, development, testing, evaluation, and transition of
			 technology that increases the Nation’s preparedness against chemical and
			 biological threats and strengthens the Nation’s preparedness and collective
			 response against those threats through improved threat awareness and advanced
			 surveillance, detection, and protective countermeasures, and to enhance the
			 development of border security technology.
				(b)Biological
			 securityTo carry out subsection (a), the Under Secretary may
			 conduct research to develop understanding, technologies, and systems needed to
			 protect against biological attacks on the Nation’s population or
			 infrastructure, including—
					(1)providing advanced
			 planning tools, concepts of operations (including alarm resolution protocols),
			 and training exercises for responding to and recovering from biological
			 attacks;
					(2)developing
			 biological assays and improved detection technology that will operate with
			 faster detection times, lower costs, and the potential for increased
			 geographical coverage to the Nation when compared to existing homeland security
			 technologies;
					(3)characterizing threats posed by biological
			 weapons, anticipating future threats, conducting comprehensive threat and risk
			 assessments to guide prioritization of the Nation’s biodefense investments, and
			 developing population threat assessments that inform the issuance of material
			 threat determinations;
					(4)conducting bioforensics research in support
			 of criminal investigations to aid attribution, apprehension, and prosecution of
			 a terrorist or other perpetrator of a biological attack, and providing tools
			 and facilities that Federal law enforcement investigators need to analyze
			 biological threat evidence recovered, including operation of the National
			 Bioforensic Analysis Center; and
					(5)conducting appropriate research and studies
			 that will increase our understanding of and uncertainties associated with risk
			 and threats posed by biological agents through the Biological Threat
			 Characterization Center and other means as determined by the Secretary.
					(c)Agricultural
			 securityThe Under Secretary
			 may conduct research and development to enhance the protection of the Nation’s
			 agriculture and food system against terrorist attacks, and other emergency
			 events through enhancement of current agricultural countermeasures, development
			 of new agricultural countermeasures, and provision of safe, secure,
			 state-of-the-art biocontainment laboratories for researching foreign animal and
			 zoonotic diseases, including—
					(1)developing
			 technologies to defend the Nation against the natural and intentional
			 introduction of selected foreign animal diseases, developing next-generation
			 vaccines and diagnostics in coordination with the Department of Agriculture,
			 and modeling the spread of foreign animal diseases and their economic impact to
			 evaluate strategies for controlling outbreaks; and
					(2)leading the Department effort to enhance
			 interagency coordination of research and development of agricultural disease
			 countermeasures.
					(d)Chemical
			 securityThe Under Secretary may develop technology to reduce the
			 Nation’s vulnerability to chemical warfare agents and commonly used toxic
			 industrial chemicals, including—
					(1)developing a
			 robust and enduring analytical capability in support of chemical
			 countermeasures development, including developing and validating forensic
			 methodologies and analytical tools, conducting risk and vulnerability
			 assessments based on chemical threat properties, and maintaining infrastructure
			 including the Chemical Security Analysis Center;
					(2)developing
			 technology to detect a chemical threat release; and
					(3)developing
			 technologies and guidance documents to foster a coordinated approach to
			 returning a chemically contaminated area to a normal condition, and to foster
			 analysis of contaminated areas both before and after the restoration
			 process.
					(e)Risk
			 assessments
					(1)In
			 generalThe Under Secretary
			 shall produce risk assessments for biological and chemical threats, and shall
			 coordinate with the Director of the Domestic Nuclear Detection Office of the
			 Department, the Assistant Secretary of the Office of Health Affairs of the
			 Department, and the Assistant Secretary of Infrastructure Protection of the
			 Department on an integrated risk assessment, including regarding chemical,
			 biological, radiological, nuclear, and explosive threats.
					(2)UsageThe assessments required under paragraph
			 (1) shall be used to inform and guide the threat assessments and determinations
			 by the Secretary regarding agents and toxins pursuant to section 302(9) of the
			 Homeland Security Act of 2002 (6 U.S.C. 182(9)), and to guide
			 prioritization of other homeland defense activities, as appropriate.
					(3)Task
			 forceThe Under Secretary for
			 Science and Technology shall convene an interagency task force of relevant
			 subject matter experts to assess the proposed methodology to be used for each
			 assessment required under paragraph (1), and to provide recommendations to the
			 Under Secretary as to the adequacy of such methodology.
					(f)Border
			 securityThe Under Secretary may develop technology, in
			 coordination with the Commissioner of Customs and Border Protection, to gain
			 effective control of the international land borders of the United States within
			 5 years after the date of enactment of this Act. In carrying out such
			 development activities, the Under Secretary shall ensure coordination and
			 integration between new technologies developed and those already utilized by
			 U.S. Customs and Border Protection.
				410.Maritime domain
			 awareness and maritime security technology test, evaluation, and transition
			 capabilities
				(a)Global maritime
			 domain awareness and maritime security technology test, evaluation, and
			 transition capabilities
					(1)EstablishmentThe
			 Secretary shall establish capabilities for conducting global maritime domain
			 awareness and maritime security technology test, evaluation, and transition, as
			 provided in this subsection.
					(2)PurposeThe purpose of such capabilities shall be
			 to—
						(A)direct technology
			 test, evaluation, and transition activities in furtherance of border and
			 maritime security; and
						(B)evaluate such
			 technology in diverse environments including coastal, seaport, and offshore
			 locations.
						(b)CoordinationThe
			 Secretary, acting through the Under Secretary, shall ensure that—
					(1)technology test,
			 evaluation, and transition efforts funded by the Department in furtherance of
			 border and maritime security avoid duplication of efforts, reduce unnecessary
			 redundancies, streamline processes, increase efficiencies, and otherwise
			 complement existing Department and other efforts in border and maritime
			 security; and
					(2)the results of
			 such efforts are shared with the appropriate congressional committees and
			 others as determined appropriate by the Secretary.
					411.Rapid
			 biological threat detection and identification
				(a)In
			 generalNotwithstanding section 302(4) of the Homeland Security
			 Act of 2002 (6 U.S.C.
			 182(4)), the Secretary shall require the Under Secretary, in
			 consultation with other relevant operational components of the Department, to
			 assess whether the development of screening capabilities for pandemic influenza
			 and other infectious diseases should be undertaken by the Directorate to
			 support entry and exit screening at ports of entry and for other
			 purposes.
				(b)Development of
			 methodsIf the Under Secretary determines that the development of
			 such screening capabilities should be undertaken, the Secretary shall, to the
			 extent possible, initiate development of safe and effective methods to rapidly
			 screen incoming travelers at ports of entry for pandemic influenza and other
			 infectious diseases.
				(c)CollaborationIn
			 developing methods under subsection (b), the Secretary may collaborate with
			 other Federal agencies, as appropriate.
				412.Educating the
			 public about radiological threats
				(a)Public awareness
			 campaignThe Secretary shall
			 develop a public awareness campaign to enhance preparedness and collective
			 response to a radiological attack, including the following:
					(1)A clear explanation of the dangers
			 associated with radioactive materials.
					(2)Possible effects
			 of different levels of radiation exposure, including a clear description of the
			 how radiation exposure occurs and the amount of exposure necessary to be of
			 concern.
					(3)Actions that
			 members of the public should take regarding evacuation, personal
			 decontamination, and medical treatment.
					(b)RecoveryThe
			 Secretary shall develop a plan for postevent recovery from a radiological
			 attack. Such plan shall include the following:
					(1)A definition of the demarcation between
			 response and recovery from a radiological attack.
					(2)Consideration of
			 multiple attack scenarios, including a worst-case scenario.
					(3)Consideration of
			 multiple recovery strategies, including decontamination, demolition and
			 removal, and relocation.
					(4)Consideration of
			 economic, health, and psychological effects.
					413.Rural
			 resilience initiative
				(a)In
			 generalThe Under Secretary shall conduct research intended to
			 assist State, local, and tribal leaders and the private sector in developing
			 the tools and methods to enhance preparation for, and response and resilience
			 to, terrorist events and other incidents.
				(b)Included
			 activitiesActivities under this section may include—
					(1)research and
			 implementation through outreach activities with rural communities;
					(2)an examination of
			 how communities employ resilience capabilities and response assets;
					(3)a
			 community resilience baseline template for determining the resilience capacity
			 of a rural community;
					(4)a
			 plan to address community needs for resilience;
					(5)an education
			 program for community leaders and first responders about their resilience
			 capacity and mechanisms for mitigation, including via distance learning;
			 and
					(6)a
			 mechanism by which this research can serve as a model for adoption by
			 communities across the Nation.
					414.Sense of
			 Congress regarding the need for interoperability standards for Internet
			 protocol video surveillance technologyIt is the sense of Congress that—
				(1)video surveillance
			 systems that operate over the Internet are an emerging homeland security
			 technology that has the potential of significantly improving homeland security
			 forensic and analytical capability;
				(2)to realize the
			 full security benefits of such emerging homeland security technology, there
			 should be interoperability standards for such technology;
				(3)the Directorate,
			 working with the National Institute of Standards and Technology and any other
			 appropriate Federal agencies, should encourage the private sector to develop
			 interoperability standards for such emerging homeland security technology;
			 and
				(4)such efforts will
			 help the Federal Government, which is one of the largest users of surveillance
			 technology, in detecting, deterring, preventing, and responding to terrorist
			 attacks.
				415.Homeland Security
			 Science and Technology Fellows Program
				(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is further
			 amended by adding at the end the following new section:
					
						324.Homeland
				Security Science and Technology Fellows Program
							(a)EstablishmentThe
				Secretary, acting through the Under Secretary for Science and Technology, shall
				establish a fellows program, to be known as the Homeland Security Science and
				Technology Fellows Program, under which the Under Secretary shall facilitate
				the temporary placement of scientists in relevant scientific or technological
				fields for up to two years in components of the Department with a need for
				scientific and technological expertise.
							(b)Utilization of
				fellows
								(1)In
				generalUnder the Program, the Under Secretary may employ
				fellows—
									(A)for the use of the Directorate of Science
				and Technology; or
									(B)for the use of
				Department components outside the Directorate, under an agreement with the head
				of such a component under which the component will reimburse the Directorate
				for the costs of such employment.
									(2)ResponsibilitiesUnder
				such an agreement—
									(A)the Under
				Secretary shall—
										(i)solicit and accept
				applications from individuals who are currently enrolled in graduate programs,
				or have received a graduate degree within 3 years prior to the time of
				application in scientific and engineering fields related to the promotion of
				securing the homeland, including—
											(I)biological,
				chemical, physical, behavioral, social, health, medical, and computational
				sciences;
											(II)geosciences;
											(III)all fields of
				engineering; and
											(IV)such other
				disciplines as are determined relevant by the Secretary;
											(ii)screen applicant
				candidates and interview them as appropriate to ensure that they possess the
				appropriate level of scientific and engineering expertise and
				qualifications;
										(iii)provide a list
				of qualified applicants to the heads of Department components seeking to
				utilize qualified fellows;
										(iv)pay financial
				compensation to such fellows;
										(v)coordinate with the Chief Security Officer
				to facilitate and expedite provision of security clearances to fellows, as
				appropriate; and
										(vi)otherwise
				administer all aspects of the fellows’ employment with the Department;
				and
										(B)the head of the
				component utilizing the fellow shall—
										(i)select a fellow
				from the list of qualified applicants provided by the Under Secretary;
										(ii)reimburse the
				Under Secretary for the costs of employing the fellow selected; and
										(iii)be responsible
				for the day-to-day management of the fellow.
										(c)Applications
				from associationsThe Under
				Secretary may accept applications under subsection (b)(2)(A) that are submitted
				by science or policy associations on behalf of individuals whom such an
				association has determined may be qualified applicants under the
				program.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to title III the
			 following new item:
					
						
							Sec. 324. Homeland Security Science and
				Technology Fellows
				Program.
						
						.
				416.Biological threat
			 agent assay equivalency
				(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is further
			 amended by adding at the end the following new section:
					
						325.Biological
				threat agent assay equivalency program
							(a)In
				generalTo facilitate
				equivalent biological threat agent identification among federally operated
				biomonitoring programs, the Under Secretary, in consultation with other
				relevant Federal agencies, may implement an assay equivalency program for
				biological threat assays.
							(b)FeaturesIn
				order to establish assay performance equivalency to support homeland security
				and public health security decisions, the program may—
								(1)evaluate
				biological threat detection assays, their protocols for use, and their
				associated response algorithms for confirmation of biological threat agents,
				taking performance measures and concepts of operation into consideration;
				and
								(2)develop assay
				equivalency standards based on the findings of the evaluation under paragraph
				(1).
								(c)UpdateThe
				Under Secretary shall update the program as necessary.
							(d)ImplementationThe
				Secretary shall—
								(1)require implementation of the standards
				developed under subsection (b)(2) for all Department biomonitoring programs;
				and
								(2)make such
				standards available to support all other Federal biomonitoring programs.
								(e)Assay
				definedIn this section the
				term assay means any scientific test that is—
								(1)designed to detect
				the presence of a biological threat agent; and
								(2)of a type selected
				under criteria established by the
				Secretary.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
					
						
							Sec. 325. Biological threat agent assay
				equivalency
				program.
						
						.
				417.Study of feasibility
			 and benefit of expanding or establishing program to create a new cybersecurity
			 capacity building track at certain institutions of higher education
				(a)In
			 generalWithin 90 days of enactment, the Secretary, in
			 coordination with the National Science Foundation, shall commission a study by
			 a nonprofit research institution to determine the feasibility and potential
			 benefit of expanding the Federal Cyber Service Scholarship for Service Program,
			 or establishing a parallel program, as methods to create a new cybersecurity or
			 information assurance capacity building track at institutions of higher
			 education that are not currently designated as a National Center of Academic
			 Excellence in Information Assurance Education or a National Center of Academic
			 Excellence in Research.
				(b)Subject
			 mattersThe study under subsection (a) shall include examinations
			 of the following:
					(1)The feasibility
			 and potential benefit of allowing the following types of institutions into the
			 existing Federal Cyber Service program:
						(A)Community
			 colleges.
						(B)Institutions
			 offering an undergraduate degree, graduate degree, or post-graduate degree, but
			 do not qualify under the existing program.
						(C)Institutions
			 offering a certificate or industry-recognized credential.
						(2)The feasibility and potential benefit of
			 establishing a new program modeled after the Federal Cyber Service program to
			 build capacity at—
						(A)community
			 colleges;
						(B)institutions
			 offering an undergraduate degree, graduate degree, or post-graduate degree, but
			 do not qualify under the existing program; or
						(C)institutions
			 offering a certificate or industry-recognized credential.
						(3)The projected
			 extent to which an expansion of the existing Federal Cyber Service program as
			 described in paragraph (1) would—
						(A)expand the
			 availability of qualified individuals to work in information assurance and
			 cybersecurity within the Department and other Federal, State, local, and tribal
			 agencies, and the private sector;
						(B)encourage
			 institutions of higher education to develop a new information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential;
						(C)increase the
			 number of students graduating annually from existing information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential; or
						(D)improve existing
			 information assurance or cybersecurity education undergraduate degree programs,
			 graduate degree programs, or programs conferring a certificate or
			 industry-recognized credential.
						(4)The projected extent to which the
			 establishment of a new program modeled after the Federal Cyber Service program
			 as described in paragraph (2) would—
						(A)expand the availability of qualified
			 individuals to work in information assurance and cybersecurity within the
			 Department and other Federal, State, local, and tribal agencies, and the
			 private sector;
						(B)encourage
			 institutions of higher education to develop a new information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential;
						(C)increase the
			 number of students graduating annually from existing information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential; or
						(D)improve existing
			 information assurance or cybersecurity education undergraduate degree programs,
			 graduate degree programs, or programs conferring a certificate or
			 industry-recognized credential.
						(c)ReportNot
			 later than 30 days after receiving the findings of the study, the Secretary
			 shall transmit the findings, together with any comments thereon by the
			 Secretary, to the appropriate congressional committees.
				418.Sense of Congress
			 regarding centers of excellenceIt is the sense of Congress that centers of
			 excellence have the potential—
				(1)to be a very
			 useful tool in developing defensive countermeasures to secure critical
			 infrastructure and prevent terrorism; and
				(2)to play a key role
			 in the Department’s efforts to research and develop new technologies to secure
			 the homeland.
				419.Assessment,
			 research, testing, and evaluation of technologies to mitigate the threat of
			 small vessel attackThe Under
			 Secretary may—
				(1)assess what
			 technologies are available to mitigate the threat of small vessel attack in
			 secure zones of ports, including the use of transponders or radio frequency
			 identification devices to track small vessels; and
				(2)conduct research,
			 testing, and evaluation of new technologies that might be capable of tracking
			 small vessels.
				420.Research and
			 development projectsSection
			 831 (6 U.S.C.
			 391) is amended—
				(1)in subsection (a),
			 by striking 2010, and inserting 2012,;
				(2)in subsection (a),
			 by adding at the end the following new paragraph:
					
						(3)Prior
				approvalIn any case in which the Under Secretary for Science and
				Technology intends to exercise other transaction authority, the Under Secretary
				must receive prior approval from the Secretary after submitting to the
				Secretary a proposal that includes the rationale for why a grant or contract
				issued in accordance with the Federal Acquisition Regulation is not feasible or
				appropriate and the amount to be expended for such project. In such a case, the
				authority for evaluating the proposal may not be delegated by the Secretary to
				anyone other than the Under Secretary for
				Management.
						;
				and
				(3)by redesignating
			 subsection (e) as subsection (i), and by inserting after subsection (d) the
			 following new subsections:
					
						(e)Annual report on
				exercise of other transaction authority
							(1)In
				generalThe Secretary shall submit to the appropriate
				congressional committees an annual report on the exercise of other transaction
				authority.
							(2)ContentThe
				report shall include the following:
								(A)The subject areas
				in which research projects were conducted using other transaction
				authority.
								(B)The extent of
				cost-sharing for such projects among Federal and non-Federal sources.
								(C)The extent to
				which use of other transaction authority has addressed a homeland security
				capability gap identified by the Department.
								(D)The total amount
				of payments, if any, that were received by the Federal Government as a result
				of such exercise of other transaction authority during the period covered by
				the report.
								(E)The rationale for
				using other transaction authority, including why grants or contracts issued in
				accordance with the Federal Acquisition Regulation were not feasible or
				appropriate.
								(F)the amount
				expended for each such project.
								(f)TrainingThe
				Secretary shall develop a training program for acquisitions staff in the use of
				other transaction authority to help ensure the appropriate use of such
				authority.
						(g)Review
				authorityThe exercise of other transaction authority shall be
				subject to review by the Comptroller General of the United States to ensure
				that an agency is not attempting to avoid the requirements of procurement
				statutes and regulations.
						(h)Other
				transaction authority definedIn this section the term
				other transaction authority means authority under subsection
				(a).
						.
				421.National Urban
			 Security Technology Laboratory
				(a)In
			 generalThe National Urban Security Technology Laboratory
			 (formerly the Environmental Measurements Laboratory) is authorized within the
			 Directorate for fiscal years 2011 and 2012.
				(b)ResponsibilitiesThe
			 Under Secretary shall utilize the National Urban Security Technology Laboratory
			 to test, evaluate, and analyze homeland security capabilities and serve as a
			 technical authority to first responders and State and local entities, including
			 by—
					(1)conducting test
			 programs, pilots projects, demonstrations, and other forms of evaluations of
			 homeland security technologies both in the field and in the laboratory;
					(2)applying knowledge
			 of operational end-user environments and support for operational integration to
			 technology development, including—
						(A)training;
						(B)exercises;
						(C)equipment;
						(D)tactics;
						(E)techniques;
			 and
						(F)procedures;
						(3)representing
			 interests and requirements between technology developers and operational
			 end-users; and
					(4)supporting
			 development and use of homeland security equipment and operational
			 standards.
					422.Homeland
			 security science and technology advisory committeeSection
			 301 of the Homeland Security Act of 2002 (6 U.S.C. 191) is amended—
				(1)by striking
			 subsection (a) and inserting the following new subsection:
					
						(a)There is established within the Department
				a science and technology advisory committee (in this section referred to as the
				advisory committee). The advisory committee shall make
				recommendations with respect to the activities of the under secretary for
				science and technology, including—
							(1)identifying
				research areas of potential importance to the security of the Nation;
				and
							(2)providing advice
				in developing and updating the strategic plan required under section
				318.
							.
				(2)by striking
			 subsection (j).
				VDomestic Nuclear
			 Detection Office
			501.Authorization
			 of appropriationsThere is
			 authorized to be appropriated for the Domestic Nuclear Detection Office of the
			 Department—
				(1)$305,840,000 for
			 fiscal year 2011; and
				(2)$315,005,000 for
			 fiscal year 2012.
				502.Domestic
			 Nuclear Detection Office oversight
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the Directorate should conduct basic and innovative research and
			 nondevelopmental testing on behalf of the Domestic Nuclear Detection Office (in
			 this section referred to as DNDO), in order to advance next
			 generation nuclear detection technologies.
				(b)Internal review
			 of project selection and evaluation methodologyNot later than 90 days after the date of
			 enactment of this Act, the Director of the DNDO, the Under Secretary, and the
			 heads of all operational components of the Department that own, operate, or
			 maintain nuclear or radiological detection equipment shall begin an internal
			 review of the methodology by which research, development, testing, and
			 evaluation is identified, prioritized, and funded within the Department.
				(c)Contents of
			 reviewIn carrying out the review under subsection (b), the
			 Director of the DNDO shall—
					(1)identify the process by which basic and
			 applied research and operational testing that should be conducted in concert
			 and under agreement with the Directorate;
					(2)describe the
			 roles, responsibilities, common definitions, standard operating procedures, and
			 decision process for research, development, testing, and evaluation
			 activities;
					(3)describe and implement a transparent system
			 for tracking research, development, testing, and evaluation
			 requirements;
					(4)describe and
			 implement a mechanism to provide regular updates to components of the
			 Department on the progress of such research;
					(5)evaluate the
			 degree to which needs of the operational components of the Department and State
			 and local first responders are being adequately addressed by the existing
			 project selection process, and if not, how such process can be improved;
					(6)establish a method
			 to collect and evaluate Department component feedback;
					(7)utilize
			 departmental matrices and systems to determine if technologies produced by the
			 Directorate have enhanced the ability of Department components to perform their
			 missions;
					(8)identify
			 appropriate five-year levels of investment in basic and applied research and
			 development, in particular among the Department laboratories, federally funded
			 research and development centers, university-based centers, Department of
			 Energy national laboratories, and other Federal laboratories;
					(9)project balance of
			 use of the entities referred to in paragraph (8) among the Directorate and
			 other Department components; and
					(10)establish a
			 formal merit review process, with external peer review where
			 appropriate.
					(d)ReportNot
			 later than one year after the completion of the review required by subsection
			 (b), the Director of the DNDO shall submit to the Secretary and the appropriate
			 congressional committees a report containing the findings of such review,
			 together with information on the systems, methods, and mechanisms established,
			 and recommendations for additional improvements.
				(e)Updates on
			 implementationOne hundred and twenty days after the date of
			 enactment of this Act, and annually thereafter, the Inspector General of the
			 Department shall submit to the appropriate congressional committees an update
			 on the status of implementation of this section and activities in support of
			 such implementation.
				503.Strategic plan
			 and funding allocations for global nuclear detection architectureNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report containing the following:
				(1)A strategic plan for the global nuclear
			 detection architecture to deter and detect the transport of nuclear or
			 radioactive materials by all means possible, with specific focus on
			 establishing the goals, objectives, and cost projections for the next five
			 years, including a discussion of—
					(A)technological and
			 nontechnological methods to increase detection capabilities;
					(B)the preventive
			 nature of the global nuclear detection architecture, including projected impact
			 on would-be terrorists;
					(C)detection
			 capability enhancements for the various transportation modes, at ports of entry
			 and between ports of entry;
					(D)balanced
			 risk-based deployment of detection assets across all border and other pathways;
			 and
					(E)any emerging
			 threat vectors identified by the Director of the Domestic Nuclear Detection
			 Office.
					(2)In consultation with the Secretary of
			 Defense, the Secretary of Energy, the Secretary of State, the Nuclear
			 Regulatory Commission, the Intelligence Community, and the Attorney General, an
			 analysis of overall budget allocations that determines whether Government wide
			 nuclear detection resources clearly align with identified priorities to
			 maximize results and minimize duplication of efforts.
				504.Radiation
			 portal monitor alternatives
				(a)Sense of
			 CongressIt is the sense of
			 Congress that in view of the Secretary’s decision not to certify advanced
			 spectroscopic portal monitors for primary screening applications because they
			 do not offer a significant increase in operational effectiveness over existing
			 technology, the Director must attempt to identify viable alternatives.
				(b)Analysis and
			 reportThe Director of the Domestic Nuclear Detection Office
			 shall analyze and report to the appropriate congressional committees by not
			 later than 90 days after the date of enactment of this Act on both existing and
			 developmental alternatives to existing radiation portal monitors and advanced
			 spectroscopic portal monitors that would provide the Department with a
			 significant increase in operational effectiveness for primary screening for
			 radioactive materials.
				505.Authorization of
			 Securing the Cities Initiative
				(a)FindingsCongress
			 finds the following:
					(1)The Securing the
			 Cities Initiative of the Department uses next generation radiation detection
			 technology to detect the transport of nuclear and radiological material in
			 urban areas by terrorists or other unauthorized individuals.
					(2)The technology
			 used by partners in the Securing the Cities Initiative leverages radiation
			 detection technology used at ports of entry.
					(3)The Securing the
			 Cities Initiative has fostered unprecedented collaboration and coordination
			 among its Federal, State, and local partners.
					(4)The Securing the
			 Cities Initiative is a critical national capability to detect the dangerous
			 introduction of nuclear and radiological material.
					(b)Authorization of
			 AppropriationsOf amounts
			 authorized by section 501, there is authorized to be appropriated to the
			 Director of the Domestic Nuclear Detection Office of the Department for the
			 Securing the Cities Initiative such sums as may be necessary for each of fiscal
			 years 2011 and 2012, including—
					(1)for each city in which it has been
			 implemented by fiscal year 2009—
						(A)$20,000,000 for
			 fiscal year 2011; and
						(B)$10,000,000 for
			 fiscal year 2012; and
						(2)for additional
			 Securing the Cities initiatives to be implemented in not fewer than 2 sites
			 participating in the Urban Area Security Initiative, such sums as may be
			 necessary each fiscal year to implement and sustain each additional
			 initiative.
					VIClarifying
			 Amendments
			601.Federally
			 funded research and development centersSection 305 (6 U.S.C. 184) is amended—
				(1)by inserting
			 (a) Establishment.— before the first sentence;
			 and
				(2)by adding at the
			 end the following new subsections:
					
						(b)Congressional
				taskingUpon a request of the chairman and the ranking minority
				member of an appropriate congressional committee, a federally funded research
				and development center established under this section may perform independent
				analysis of homeland security issues and report its findings to the appropriate
				congressional committees and the Secretary.
						(c)Congressional
				oversightFederally funded
				research and development centers established under this section are encouraged,
				upon request of the chairman and the ranking minority member of an appropriate
				congressional committee, to provide to the committee a copy of any report it
				produces for the Department or any of its components.
						(d)Conflicts of
				interestThe Secretary shall review and revise, as appropriate,
				the policies of the Department relating to personnel conflicts of interest to
				ensure that such policies specifically address employees of federally funded
				research and development centers established under this section who are in a
				position to make or materially influence research findings or agency
				decisionmaking.
						(e)Annual
				reportsEach federally funded
				research and development center established under this section shall transmit
				to the Secretary and appropriate congressional committees an annual report on
				the activities of the
				center.
						.
				602.Elimination of
			 Homeland Security Institute
				(a)RepealSection
			 312 (6 U.S.C.
			 192) is repealed.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 striking the item relating to such section.
				603.GAO study of
			 the implementation of the statutory relationship between the Department and the
			 Department of Energy national laboratories
				(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall—
					(1)conduct a study to
			 assess the implementation of the statutory relationship between the Department
			 and the Department of Energy national laboratories, as established by section
			 309(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 189(a)(2)); and
					(2)submit
			 recommendations to the appropriate congressional committees for appropriate
			 improvements to such relationship.
					(b)Study
			 subjectsThe study shall include the following:
					(1)Review of how the
			 Department and the Department of Energy national laboratories—
						(A)communicate needs
			 and capabilities; and
						(B)select projects to
			 be performed by the Department of Energy national laboratories under such
			 statutory relationship.
						(2)Review of
			 contracting mechanisms that the Department and the Department of Energy
			 national laboratories use to initiate and track work under such statutory
			 relationship.
					(3)Review of the
			 fraction of Department of Energy national laboratory work performed for the
			 Department under such statutory relationship, compared to other Department of
			 Energy national laboratory work performed for the Department on a work
			 for others basis.
					(4)Review the cost
			 savings identified by the Department and the Department of Energy achieved
			 through use of such statutory relationship, compared to other Department of
			 Energy national laboratory work performed for the Department on a work
			 for others basis.
					604.Technical
			 changesSection 1902 of the
			 Homeland Security Act (6 U.S.C. 592) is amended by—
				(1)striking paragraph
			 (6); and
				(2)redesignating
			 paragraphs (7) through (14) as paragraphs (6) through (13),
			 respectively.
				VIICommission on
			 the Protection of Critical Electric and Electronic Infrastructures
			701.Commission on
			 the Protection of Critical Electric and Electronic Infrastructures
				(a)EstablishmentThere
			 is established the Commission on the Protection of Critical Electric and
			 Electronic Infrastructures (in this section referred to as the
			 Commission).
				(b)Purposes
					(1)In
			 generalThe purposes of the Commission are to—
						(A)assess
			 vulnerabilities of electric and electronic infrastructures, including—
							(i)all
			 components of the United States electric grid, including electricity
			 generation, transmission, distribution and metering; and
							(ii)all computerized control systems used in
			 all United States critical infrastructure sectors;
							(B)provide a clear
			 and comprehensive strategy and specific recommendations for protecting these
			 critical electric and electronic infrastructures; and
						(C)test, evaluate,
			 and report on specific mitigation protection and recovery devices or
			 methods.
						(2)In
			 particularThe Commission shall give particular attention to
			 threats that can disrupt or damage critical electric and electronic
			 infrastructures, including—
						(A)cyber attacks or
			 unintentional cyber disruption;
						(B)electromagnetic
			 phenomena such as geomagnetically induced currents, intentional electromagnetic
			 interference, and electromagnetic pulses caused by nuclear weapons; and
						(C)other physical
			 attack, act of nature, or accident.
						(c)Composition of
			 Commission
					(1)MembersThe
			 Commission shall be composed of 9 members, of whom—
						(A)1 member shall be
			 appointed by the Chairman of the House of Representatives Committee on Homeland
			 Security;
						(B)1 member shall be
			 appointed by the ranking minority member of the House of Representatives
			 Committee on Homeland Security;
						(C)1 member shall be
			 appointed by the Chairman of the House of Representatives Committee on Energy
			 and Commerce;
						(D)1 member shall be
			 appointed by the ranking minority member of the House of Representatives
			 Committee on Energy and Commerce;
						(E)1 member shall be
			 appointed by the Chairman of the Senate Committee on Homeland Security and
			 Governmental Affairs;
						(F)1 member shall be
			 appointed by the ranking minority member of the Senate Committee on Homeland
			 Security and Governmental Affairs;
						(G)1 member shall be
			 appointed by the Chairman of the Senate Committee on Energy and Natural
			 Resources;
						(H)1 member shall be
			 appointed by the ranking minority member of the Senate Committee on Energy and
			 Natural Resources; and
						(I)1 member who shall
			 serve as the Chairman of the Commission, and who shall be appointed by the
			 Speaker of the House of Representatives with the concurrence of the President
			 Pro Tempore of the Senate.
						(2)QualificationsIt
			 is the sense of Congress that individuals appointed to the Commission should
			 have significant depth of experience in electric and electronic
			 infrastructures, their function, and their protection, as well as the threats
			 to these infrastructures as identified in subsection (b)(2).
					(3)Deadline for
			 appointmentAll members of the Commission shall be appointed
			 within 30 days after the date of enactment of this Act.
					(4)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
					(5)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairman or a majority of its members. Six members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
					(d)Responsibilities
			 of CommissionThe Commission shall address—
					(1)the quantification
			 of the threats identified in subsection (b)(2) to the United States electric
			 and electronic infrastructure, and a cost-benefit analysis of possible
			 protection and recovery strategies;
					(2)the roles,
			 missions, and structure of all relevant Federal, State, and local government
			 departments and agencies with responsibilities for ensuring protection and
			 reliability for electric and electronic infrastructures;
					(3)the roles,
			 missions, and structure of all relevant private sector entities with
			 responsibilities for ensuring protection and reliability for electric and
			 electronic infrastructures;
					(4)inter-agency
			 coordination between and among the entities identified in paragraphs (2) and
			 (3); and
					(5)recommendations
			 for protections and recovery devices and measures.
					(e)Powers of
			 Commission
					(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 section, hold such hearings and sit and act at such times and places, take such
			 testimony, receive such evidence, and administer such oaths as the Commission
			 or such designated subcommittee or designated member may determine
			 advisable.
					(2)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriations Acts, enter into contracts to enable the Commission to discharge
			 its duties under this subtitle.
					(3)Staff of
			 commission
						(A)Appointment and
			 compensationThe Chairman of the Commission, in accordance with
			 rules agreed upon by the Commission, may appoint and fix the compensation of a
			 staff director and such other personnel as may be necessary to enable the
			 Commission to carry out its functions, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and General Schedule pay
			 rates, except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level I of the Executive Schedule
			 under section
			 5316 of title 5, United States Code.
						(B)Personnel as
			 Federal employees
							(i)In
			 generalThe executive director and any employees of the
			 Commission shall be employees under
			 section
			 2105 of title 5, United States Code, for purposes of chapters
			 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
							(ii)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
							(C)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
						(D)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with
			 section
			 3109 of title 5, United States Code, but at rates not to exceed
			 the daily rate paid a person occupying a position at level I of the Executive
			 Schedule under section 5315 of title 5, United
			 States Code.
						(E)Security
			 clearancesThe Chairman shall place an emphasis on hiring and
			 retaining employees, contractors, and detailees with active security
			 clearances. For employees who do not have security clearances but are
			 determined by the Chairman to need them, the Central Intelligence Agency,
			 Department of Energy, Department of Defense, and any other relevant agency
			 shall expedite the necessary clearance processes.
						(F)Former EMP
			 Commission staff and resourcesThe Chairman may make use of any existing
			 and viable staff and resources previously employed by the Commission to Assess
			 the Threat to the United States from Electromagnetic Pulse Attack established
			 by section 1401 of
			 Public Law
			 106–398 (114 Stat. 1654A–345).
						(4)Information from
			 Federal agencies
						(A)In
			 generalThe Commission may secure directly from any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this section. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the Chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
						(B)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
						(5)Assistance From
			 Federal Agencies
						(A)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis and as necessary,
			 administrative support and other services for the performance of the
			 Commission’s functions.
						(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
						(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
					(f)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
					(1)hold public
			 hearings and meetings to the extent appropriate;
					(2)release public
			 versions of the report required under subsection (g); and
					(3)conduct any public
			 hearing in a manner consistent with the protection of sensitive or classified
			 information provided to or developed for or by the Commission as required by
			 any applicable statute, regulation, or Executive order.
					(g)ReportNot
			 later than 180 days after the appointment of the Commission, and annually
			 thereafter, the Commission shall submit to the President and Congress a report
			 containing such findings, conclusions, and recommendations for protection and
			 recovery measures for electric and electronic infrastructures as have been
			 agreed to by a majority of Commission members.
				(h)FundingOf the amounts authorized by section 101,
			 there is authorized to be appropriated for the activities of the Commission
			 under this section—
					(1)$4,000,000 for
			 fiscal year 2011; and
					(2)$4,000,000 for
			 fiscal year 2012.
					VIIIBorder Security
			 Technology Innovation
			801.Ensuring
			 research activities of the Department of Homeland Security include appropriate
			 concepts of operationThe
			 Under Secretary shall ensure that any Federal Government interagency or
			 intra-agency agreement entered into by the Under Secretary to develop and
			 transition new technology explicitly characterizes the requirements, expected
			 use, and concept of operations for that technology, including—
				(1)the manpower
			 needed to effectively operate the technology;
				(2)the expected
			 training requirements; and
				(3)the expected
			 operations and maintenance costs.
				802.Report on basic
			 research needs for border and maritime securityNot later than 6 months after the date of
			 enactment of this Act, the Under Secretary shall enter into an arrangement with
			 the National Research Council for a one-year assessment of the basic science
			 research needs in the border and maritime security domain. The assessment shall
			 include consideration of—
				(1)detection,
			 tracking, and identification technologies for cargo and people;
				(2)personal
			 protective equipment;
				(3)document security
			 and authentication technologies;
				(4)nonradiological
			 advanced screening technologies at ports of entry; and
				(5)technologies for
			 real time tactical scene awareness.
				803.Incorporating
			 unmanned aerial vehicles into border and maritime airspace
				(a)Research and
			 developmentThe Secretary and the Director of the Joint Planning
			 and Development Office shall research and develop technologies to permit
			 routine operation of unmanned aerial vehicles, including autonomously piloted
			 drones, within the national airspace for border and maritime security missions
			 without any degradation of existing levels of safety for all national airspace
			 system users.
				(b)Pilot
			 projectsThe Secretary shall
			 coordinate with the Administrator of the Federal Aviation Administration and
			 the Director of the Joint Planning Office to enter into pilot projects in
			 sparsely populated, low-density Class G air traffic airspace to conduct
			 experiments and collect data in order to accelerate the safe integration of
			 unmanned aircraft systems into the national airspace system as part of research
			 activities of the Joint Planning and Development Office.
				804.Establishing a
			 research program in tunnel detection
				(a)Research and
			 developmentThe Under Secretary shall research and develop
			 technologies to permit detection of near surface voids, such as tunnels, with
			 an emphasis on technologies with real time capability.
				(b)CoordinationThe
			 Secretary shall coordinate with other appropriate Federal agencies, including
			 the Department of Defense and the United States Geological Survey, and ensure
			 the integration of activities under subsection (a) with relevant efforts of
			 such other agencies and the Department’s Centers of Excellence Program.
				805.Research in
			 document security and authentication technologies
				(a)Establishment of
			 programThe Under Secretary, in coordination with the Director of
			 the National Institute of Standards and Technology, shall conduct a research
			 and development program on document security, validation, and authentication
			 technologies and standards. The program may include assessment or development
			 of imitation-resistant and tamper-resistant documentation, imitation-resistant
			 or tamper-resistant devices, document validation and authentication
			 technologies, and document identification standards.
				(b)CoordinationIn
			 carrying out the program in subsection (a), the Under Secretary shall
			 coordinate with other Federal agencies engaged in similar activities, including
			 Immigration and Customs Enforcement, the Department of State, the Department of
			 Defense, the United States Coast Guard, and the Department of Justice.
				(c)Report to
			 CongressNot later than 12 months after the date of enactment of
			 this Act, the Under Secretary and the Director of the National Institute of
			 Standards and Technology shall provide to the Committee on Homeland Security
			 and the Committee on Science and Technology of the House of Representatives,
			 and the Committee on Homeland Security and Government Affairs of the Senate, a
			 report detailing the actions taken by the Under Secretary and the Director
			 under this section.
				806.Study on global
			 positioning system technologies
				(a)In
			 generalThe Under Secretary shall conduct a study of the need for
			 next generation global positioning system technology as it relates to border
			 security, including—
					(1)conducting an
			 analysis of the frequency of unintended border crossings and the capability of
			 global positioning system technologies to address unintended border crossings
			 by government personnel;
					(2)undertaking an
			 examination of the potential end user requirements for global positioning
			 system technologies, including cost limitations, accessibility, and
			 reliability; and
					(3)developing
			 recommendations for potential near-term and long-term research, development,
			 testing, and evaluation of border security-focused global positioning
			 technologies.
					(b)ConsultationIn
			 conducting the study under subsection (a), the Under Secretary shall consult
			 with U.S. Customs and Border Protection, the National Institute of Standards
			 and Technology and appropriate Federal, State, and local law enforcement
			 officials.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Under Secretary
			 shall report to Congress the findings of the study conducted under this
			 section.
				807.Study of mobile
			 biometric technologies at the border
				(a)In
			 generalThe Under Secretary, in coordination with the
			 Commissioner of United States Customs and Border Protection, shall establish a
			 research program on the use of mobile biometric technology at the Nation’s
			 borders between the ports of entry, including—
					(1)conducting an
			 analysis of existing mobile biometric technologies and the extent to which they
			 can be deployed in Border Patrol agents’ vehicles and used at the border, in
			 terms of operability, reliability, cost, and overall benefit to border
			 operations;
					(2)undertaking an
			 examination of the potential end-user requirements of mobile biometric
			 technology by the Border Patrol and other relevant end-users;
					(3)developing
			 recommendations for addressing capability gaps in mobile biometric
			 technologies; and
					(4)examining the
			 feasibility of implementing a pilot program for use of mobile biometric
			 technologies at the border.
					(b)ConsultationIn
			 conducting the research program under subsection (a), the Under Secretary shall
			 consult the National Institute of Standards and Technology, other appropriate
			 Federal agencies, and appropriate Federal, State, and local law enforcement
			 officials.
				(c)CoordinationThe
			 Secretary shall ensure that the research program is coordinated with other
			 biometric identification programs within the Department.
				(d)ReportNot
			 later than 6 months after the date of enactment of this Act, the Under
			 Secretary shall transmit to Congress a report on the findings of the research
			 program conducted under this section.
				808.Authorization
			 of appropriationsOf the
			 amount authorized by section 101 of this Act, such sums as may be necessary are
			 authorized to be appropriated to carry out this title.
			
	
		
			Passed the House of
			 Representatives July 20, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
